IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-15-00092-CV

WILLIAM WINDSOR,
                                                                    Appellant
    v.

JOEYISALITTLEKID, ET AL,
                                                                    Appellee


                              From the 378th District Court
                                  Ellis County, Texas
                                 Trial Court No. 88611


                                            ORDER


         Appellant, William W. Windsor, is incarcerated.1                  This is one of four

interlocutory appeals in which appellant is acting as his own counsel.2 We have had




1Appellant has been filing documents more quickly than we are able to respond to them. This order is
based on information and documents received through the close of business on May 18, 2015 and will not
be modified based on documents received thereafter. Subsequently received documents will be
addressed, if necessary, at a later date.

2See 10-14-00355-CV, Windsor v. Round; 10-14-00392-CV, Windsor v. Fleming; 10-15-00069-CV, Windsor v.
McDougald.
difficulty in obtaining appellant’s compliance with the rules and procedures of this

Court.

          Appellant has never filed the documents to determine whether he is a pauper.

Except for two of his most recent motions, he has paid, usually late and after notice and

threat of dismissal, most of the filing fees in all four proceedings. Other than the

unsupported conclusory statement in his motion to continue the stay, “I cannot afford

an attorney,” he had not asserted he could not hire counsel to represent him in this

appeal. Then, in two different motions entitled “Second Motion for Stay,” he provided

some financial information in an effort to explain why he cannot afford an attorney.3

The information provided establishes he is able to pay filing fees.                     Appellant has

contended, however, that due to his incarceration, he does not have adequate access to

information and legal resources and has previously requested a stay until he has

adequate access to the information and legal resources needed to handle his appeals.

We granted his request for a stay, in part, by order issued April 2, 2015. We ordered

this proceeding stayed for 35 days at which time the proceeding would be

automatically reinstated.

          Appellant filed a motion to continue the stay and, now apparently recognizing

that the partial grant of a stay has now expired, has filed a second motion for stay and

an amended second motion for stay of this appeal until he is released from jail.


3   We will refer to the second “Second Motion for Stay” as an amended second motion for stay.

Windsor v. Joeyisalittlekid                                                                      Page 2
        Contrary to our explicit instructions in a letter dated March 16, 2015, appellant

did not file his motion to continue the stay in each pending appeal; in fact, he did not

even identify by case number or style of the proceeding, in which proceeding he

wanted to file the motion. He noted only that he wanted it to be filed in all his

proceedings other than his pending criminal appeal. Further, he did not pay the filing

fee contemporaneously with the motion to continue the stay as required. Also contrary

to our explicit instructions, appellant did not serve the motion on any other party to the

proceeding; and there is no proof of service presented with the motion as appellant had

been previously informed was required on every document filed with the Court.4 We

grow weary of appellant’s blatant disregard of the rules and explicit notices from the

Court, and we are not even close to being able to reach the merits of any of the issues in

these proceedings.

        Appellant’s motion to continue the stay, second motion for stay, and amended

second motion for stay are woefully deficient in their procedural compliance.

Furthermore, we expressly explained that appellant would not be allowed to use his

incarceration as a means to further delay the disposition of this proceeding—precisely

the grounds for the extension of the stay which he seeks. Appellant’s motions are thus

also woefully deficient on their merits.




4 With regard to the second motion for stay and amended second motion for stay, Windsor did file a copy
in each proceeding but failed to provide proper proof of service.

Windsor v. Joeyisalittlekid                                                                     Page 3
        Accordingly, appellant’s motion to continue the stay, second motion for stay, and

amended second motion for stay are denied. The stay entered in this proceeding on

April 2, 2015 was automatically lifted by its express terms on May 7, 2015 and the

appellate timetable for this appeal resumed as of that date.

        At this time, May 18, 2015, a $10 fee for the motion to continue the stay is past

due. Further, a $10 fee for the second motion for stay is past due. Failure to pay the

two required motion filing fees within 21 days from the date of this Order will result in

the dismissal of this appeal without further notice. TEX. R. APP. P. 42.3(c).

        The docketing statement for this appeal is now past due. Failure to file the

docketing statement, serve it on all parties to the appeal, and provide proof of service to

this Court in a form recognized by Rule 9.5(d) and (e) of the Texas Rules of Appellate

Procedure within 21 days from the date of this Order will result in the dismissal of this

appeal without further notice. TEX. R. APP. P. 9.5(d), (e); 42.3(c).

        The clerk’s record and reporter’s record in this appeal are now past due. Failure

to make arrangements to obtain and pay for the reporter’s record, if any, and to also

notify the Court of those arrangements within 21 days from the date of this Order will

result in the appeal being submitted on the clerk’s record alone. See TEX. R. APP. P.

37.3(c)(1). Failure to make arrangements to obtain and pay for the clerk’s record and to

also notify the Court of those arrangements within 21 days from the date of this Order

will result in the dismissal of this appeal without further notice. Id. at (b).


Windsor v. Joeyisalittlekid                                                          Page 4
        Further, it appears that appellant is subject to a prefiling order and did not

present this appeal with an order from the federal district court in the district where the

appeal was filed giving appellant leave to file the appeal, such order being obtained in

the manner specified in Windsor v Hatten, No. 1:11-CV-1923-TWT, U.S. Dist. Court,

Northern Dist. of Georgia (July 15, 2011).

        Accordingly, this appeal will be dismissed unless, within 21 days from the date

of this notice:

        1. Appellant obtains permission to file this appeal from the appropriate
        federal district court and present to this Court an order from that judge
        granting appellant permission to file the appeal, or

        2. Appellant sufficiently explains why a filing from appellant in this Court
        is exempt from the federal court injunction order noted above.

        Failure to file a response as requested, serve it on all parties to the appeal, and

provide proof of service to this Court in a form recognized by Rule 9.5(d) and (e) of the

Texas Rules of Appellate Procedure will result in the dismissal of this appeal without

further notification for failure to comply with this Order. TEX. R. APP. P. 42.3(c).

        Lastly, pursuant to Rules 42.3 and 44.3 of the Texas Rules of Appellate

Procedure, appellant is notified that this appeal is subject to dismissal because it

appears there is no final, appealable order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195, 205 (Tex. 2001). Therefore, the Court will dismiss this appeal unless, within 21 days

from the date of this letter, a response is filed showing grounds for continuing the

appeal.
Windsor v. Joeyisalittlekid                                                            Page 5
        Failure to file a response as requested, serve it on all parties to the appeal, and

provide proof of service to this Court in a form recognized by Rule 9.5(d) and (e) of the

Texas Rules of Appellate Procedure will result in the dismissal of this appeal without

further notification for failure to comply with this Order. TEX. R. APP. P. 42.3(c).5




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to continue the stay is denied
Second motion for stay is denied
Amended second motion for stay is denied
Order issued and filed May 28, 2015




5 The parties should not assume that by allowing the further development of this appeal that the Court
has determined whether this appeal should be dismissed for violation of a federal court’s order that
identified appellant as a vexatious litigant and enjoined appellant from filing any complaint or initiating
any proceeding in any state or federal court or agency in the United States without first obtaining leave of
a federal district court in the district where the new complaint or proceeding is to be filed.

Windsor v. Joeyisalittlekid                                                                          Page 6